DETAILED ACTION
	For this Office action, Claims 1-4, 6 and 9-12 are pending.  Claims 5, 7, 8, 13 and 14 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 24 May 2022 have been fully considered but they are not persuasive.  Applicant has amended independent Claim 1 to further comprise limitations from now canceled Claims 5, 7 and 8 and further argues that the cited prior art reference, Feige et al. (herein referred to as “Feige”, US Pat Pub. 2015/0121676), does not disclose the amended limitations.  Upon further consideration, the examiner respectfully disagrees.  Regarding the main body having an upper region having a first internal diameter and a lower region having a second internal diameter greater than said first internal diameter and said main body having an intermediate region between said upper region and said lower region that transitions between said first and second internal diameters, Feige discloses such features in Figure 3.  See that, in this view, the reference discloses an upper region (adjacent to terminal flanges 13) with narrower diameter than the opposing lower region (adjacent to longitudinal reliefs 14)—wherein a transitional region (adjacent to concave portion 8) between the upper and lower regions. Feige therefore reads on Claim 1 as amended.  
	Regarding instant Claim 9, applicant argues that the combined references of Feige in view of Bennett et al. (herein referred to as “Bennett”, US Pat Pub. 2015/0096445) does not disclose an encapsulated filter comprising a housing and at least one port protruding from said housing.  Upon further consideration, the examiner respectfully disagrees.  Bennett discloses an encapsulated filter within a housing in Figure 1, wherein the filter 17 is enclosed within a cover 14 comprising ports 23/23’ and associated tubing 22/22’ (Figure 1; Paragraph [0031]; ports 23/23’ and inlet/outlet 22/22’, which as seen in Figure 1 are configured as tubes).  Since the device disclosed by Feige operates to support cables and other types of tubing (Paragraph [0005]; Paragraph [0016]), it would be considered obvious to use Feige to support the tubing of Bennett; therefore, the combined references read on Claim 9.  
	The grounds of rejection are therefore maintained in view of the applicant’s amendments and accompanying arguments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feige et al. (herein referred to as “Feige”, US Pat Pub. 2015/0121676).
Regarding instant Claim 1, Feige discloses an encapsulated filter port protection device (Abstract; Figure 1; Figure 2; supporting collar for elongated articles such as a filter port, protects by providing support and coverage), comprising a main body defining an open region configured for receiving a filtration housing port (Figure 1; Paragraphs [0010]-[0016]; supporting structure 1 holding gasket 9 comprising inner cavity/longitudinal opening 12), wherein said main body has a top that, in cross-section, is a discontinuous annular ring defining a slot (Figures 1-3; Paragraphs [0013]-[0016]; see top view of gasket 9, forming discontinuous annular ring defined by inner cavity with a slot/opening in discontinuation), said main body having first and second spaced tangs extending therefrom, said first and second spaced tangs configured to cooperatively receive and grasp flexible tubing (Abstract; Figure 1; Figure 2; Figure 3; Paragraphs [0010]-[0016]; Paragraph [0019]; ends 15 and longitudinal reliefs 14 of gasket comprise tangs that grasp and support articles such as flexible tubing [see that collar is configured to support cables and similar structures]), wherein said main body has an upper region having a first external diameter, and a lower region having a second external diameter greater than said first external diameter (Figures 1-3; Paragraphs [0010]-[0016]; Paragraph [0019]; see orientation of device in Figures 1 and 2, upper region is area above concave portions 8 near terminal flanges 13, with narrower external diameter than lower region comprising concave portion 8 and extending beyond in the distal direction from flanges 13) and said main body has an intermediate region between said upper region and said lower region that transitions between said first and second external diameters (Figure 3; Paragraph [0015], see continuous circumferential arc section).
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  Feige further discloses wherein said flexible tubing has an outside diameter, and wherein a space between said spaced tangs is smaller than outside diameter (Abstract; Figures 1-3; Paragraphs [0013]-[0016]; Paragraph [0019]; supporting nature of device would require openings/cavities to have inner diameter smaller than that of cable/tubing to provide friction fit, narrower region of longitudinal opening 12 also provides for smaller inner diameter).
	Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  Feige further discloses wherein said spaced tangs are configured to create at least two points of contact with said flexible tubing (Figures 1-3; Paragraph [0016]; Paragraph [0019]; ends 15 and longitudinal reliefs 14 create two points of contact).   
Regarding instant Claim 4, Claim 1, upon which Claim 4 is dependent, has been rejected above.  Feige further discloses wherein said open region is substantially cylindrical (Figures 1-3; Paragraph [0016]; inner surface 11 comprises cylindrical open region).  
Regarding instant Claim 6, Claim 1, upon which Claim 6 is dependent, has been rejected above.  Feige further discloses wherein each of said first and second tangs comprises an inner surface having an arcuate cut-out configured to receive said flexible tubing (Figures 1-3; Paragraphs [0010]-[0016]; Paragraph [0019]; ends 15 and longitudinal reliefs 14 of gasket provide arcuate giving “cut-out” shape of annular ring formed within the inner cavity). 
Regarding instant Claim 12, Feige discloses an encapsulated filter port protection device (Abstract; Figure 1; Figure 2; supporting collar for elongated articles such as a filter port, protects by providing support and coverage), comprising a main body defining an open region for receiving a filtration housing port (Figure 1; Paragraphs [0010]-[0016]; supporting structure 1 holding gasket 9 comprising inner cavity/longitudinal opening 12), said main body having first and second spaced C-shaped tube holders extending therefrom (Abstract; Figure 1; Figure 2; Figure 3; Paragraphs [0010]-[0016]; Paragraph [0019]; ends 15 and longitudinal reliefs 14 of gasket comprise c-shaped top [see shapes in figures] and bottoms that grasp and support articles such as flexible tubing [see that collar is configured to support cables and similar structures]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Feige et al. (herein referred to as “Feige”, US Pat Pub. 2015/0121676) in view of Bennett et al. (herein referred to as “Bennett”, US Pat Pub. 2015/0096445).
Regarding instant Claim 9, Feige discloses an encapsulated filter port protection device (Abstract; Figure 1; Figure 2; supporting collar for elongated articles such as a filter port, protects by providing support and coverage), comprising a main body defining an open region for receiving a filtration housing port (Figure 1; Paragraphs [0010]-[0016]; supporting structure 1 holding gasket 9 comprising inner cavity/longitudinal opening 12), said main body having first and second spaced tangs extending therefrom, said first and second spaced tangs configured to cooperatively receive and grasp flexible tubing (Abstract; Figure 1; Figure 2; Figure 3; Paragraphs [0010]-[0016]; Paragraph [0019]; ends 15 and longitudinal reliefs 14 of gasket comprise tangs that grasp and support articles such as flexible tubing [see that collar is configured to support cables and similar structures]).
However, Feige is silent on an encapsulated filter comprising a housing, at least one port protruding from said housing and flexible tubing extending from said port.
Bennett discloses self-closing filer in the same field of endeavor as the combined references, as it solves the mutual problem of providing support for elongated objects such as cables (Figure 13A; Paragraph [0057]).  Bennett further discloses an encapsulated filter comprising a housing (Figure 1; Paragraph [0031]; Paragraph [0032]; Paragraph [0057]; filter 17 including housing/cover 12/14), at least one port protruding from said housing and flexible tubing out from said port that provides a supported filtration flowpath (Figure 1; Figure 13A; Paragraph [0057]; flexible hollow tubes 56 extend to filtration media 16/housing 12).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the port protection device of Feige by further comprising an encapsulated filter comprising a housing, at least one port protruding from said housing, and flexible tubing extending out from said port as taught by Bennett—wherein the port protection device would support and protect the flexible tubing/port—because Bennett discloses such a filter and respective ports and tubing would provide a supported filtration flowpath during operation (Figure 1; Figure 13A; Paragraph [0057]; flexible hollow tubes 56 extend to filtration media 16/housing 12).
Regarding instant Claim 10, Claim 9, upon which Claim 10 is dependent, has been rejected above.  The combined references further disclose wherein said flexible tubing has an outside diameter, and wherein a space between said spaced tangs is smaller than outside diameter (Feige, Abstract; Figures 1-3; Paragraphs [0013]-[0016]; Paragraph [0019]; supporting nature of device would require openings/cavities to have inner diameter smaller than that of cable/tubing to provide friction fit, narrower region of longitudinal opening 12 also provides for smaller inner diameter).
Regarding instant Claim 11, Claim 9, upon which Claim 11 is dependent, has been rejected above.  The combined references further disclose wherein said spaced tangs are configured to create at least two points of contact with said flexible tubing (Feige, Figures 1-3; Paragraph [0016]; Paragraph [0019]; ends 15 and longitudinal reliefs 14 create two points of contact).   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        07/22/2022